USCA11 Case: 20-14330      Date Filed: 02/24/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14330
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
NOLAN FERNANDEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:14-cr-60212-RKA-1
                   ____________________
USCA11 Case: 20-14330         Date Filed: 02/24/2022      Page: 2 of 4




2                       Opinion of the Court                  20-14330


Before WILSON, BRANCH, and LUCK, Circuit Judges.
PER CURIAM:
        Nolan Fernandez appeals the district court’s denial of his
motion for compassionate release under the First Step Act. The
district court denied his compassionate release motion on three
grounds. First, the district court determined that the 18 U.S.C. sec-
tion 3553(a) factors weighed against a sentence reduction. Second,
the district court concluded that Fernandez had not shown that his
circumstances—medical conditions that Fernandez said made him
more susceptible to COVID-19—were either “extraordinary” or
“compelling” as required by 18 U.S.C. section 3582(c)(1)(A)(i).
Third, even if Fernandez’s medical conditions were extraordinary
and compelling, the district court found that Fernandez had not
met his burden to demonstrate that he no longer posed a danger to
the community. Fernandez argues that the district court erred in
concluding that he was ineligible for relief under the Act because
his susceptibility to COVID-19 was an “extraordinary and compel-
ling” circumstance under section 3582(c)(1)(A)(i). We affirm.
       We review de novo “whether a district court had the author-
ity to modify a [defendant’s] term of imprisonment” under the Act.
United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). We
review a district court’s denial of an eligible prisoner’s request for
a reduced sentence under the Act for an abuse of discretion. United
States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). “A district court
abuses its discretion if it applies an incorrect legal standard, follows
USCA11 Case: 20-14330            Date Filed: 02/24/2022         Page: 3 of 4




20-14330                  Opinion of the Court                               3

improper procedures in making the determination, or makes find-
ings of fact that are clearly erroneous.” Id. (citation omitted).
       “While we read briefs filed by pro se litigants liberally, issues
not briefed on appeal by a pro se litigant are deemed abandoned.”
Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (citations
and italics omitted). And when a party abandons one of the
grounds on which the district court based its judgment, “the judg-
ment is due to be affirmed.” Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 680 (11th Cir. 2014).
       Fernandez does not challenge the district court’s conclu-
sions that the section 3553(a) factors weighed against a sentence re-
duction and that he had not met his burden to demonstrate that he
did not pose a danger to the community. In his brief, Fernandez
makes only one argument: the district court should have deter-
mined that his susceptibility to COVID-19 was an “extraordinary
and compelling” reason warranting compassionate release. Nei-
ther his statement of the issues nor any other portion of his initial
brief addresses the district court’s alternative grounds for denying
his motion for compassionate release. Fernandez has therefore
abandoned these arguments and the district court’s denial of his
motion for compassionate release on these grounds “is due to be
affirmed.” See United States v. Maher, 955 F.3d 880, 885 (11th Cir.
2020) (quoting Sapuppo, 739 F.3d at 683). 1


1
  Because our affirmance is based on Fernandez not addressing two of the dis-
trict court’s alternative grounds for denying his compassionate release motion,
USCA11 Case: 20-14330            Date Filed: 02/24/2022         Page: 4 of 4




4                         Opinion of the Court                      20-14330

       AFFIRMED.




we don’t address his argument that the district court erred in finding that his
medical condition was not extraordinary and compelling.